Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  137941                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  _________________________________________                                                            Diane M. Hathaway,
                                                                                                                         Justices
  In re DESARAE LYNN WHEETLEY, Minor.
  _________________________________________

  SARA LYNN BLOOM and MICHAEL
  GEORGE BLOOM,
           Petitioners-Appellees,
  v                                                                 SC: 137941
                                                                    COA: 285994
                                                                    Lake CC Family Division:
                                                                    08-000001-AY
  DAVID ANTHONY WHEETLEY,
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 25, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 23, 2009                    _________________________________________
           s0120                                                               Clerk